DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 3/28/22 has been entered. As directed by amendment, claim 18 is amended and claims 1, 4, 5, 12 (authorized by the applicant as listed below examiner’s amendment) and 14 are cancelled. 
Election/Restrictions
Claim 13 is allowable. The restriction requirements, as set forth in the Office action mailed on 3/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Warren on 6/7/22.
The following changes to the claims have been approved by the examiner and agreed upon by the applicant: 
Claim 6, lines 3-4, of amended claim (3/28/22): replace “an image transfer device” with “the image transfer device”
Claim 6, line 4, of amended claim (3/28/22): replace “an image sensor” with “the image sensor”
Claim 8, lines 6-7, of amended claim (3/28/22): replace “the longitudinal axis of the distal end of the light guide or in relation to the surface normal”” with “a longitudinal axis of a distal end of the light guide or in relation to a surface normal”
Claim 11, line 2, of amended claim (3/28/22): replace “a light guide” with “the light guide”
Cancel the Claim 12
Claim 18, line 2, of amended claim (3/28/22): replace “the curved light-refracting interface of the light steering device” with “the image device”
Allowable Subject Matter
Claims 2, 3, 6-11, 13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art (in particular Eisenkolb DE 102015103214, a translation included/attached), with respect to claim 13, does not teach wherein the imaging device has curved light-refracting interfaces, which are tilted in relation to one another; and wherein no reflecting surface is provided upstream of the real image in relation to a light flux. Rather, Eisenkolb teaches a medical endoscope (endoscope 10), comprising: a shaft (shaft 21) comprising a distal end (distal end 22); an optical imaging device (30, 32, 43) at the distal end (distal end 22) of the shaft (shaft 21) for producing a real image of an object observed by means of the endoscope ([0060] generates a real image of the object); at least one of an image transfer device for transmitting the real image ([0060]-[0061] transmitting image with fiber bundle) and an image sensor for capturing the real image ([0060] lens 13 generates a real image of the object, which is converted into an image signal, for example, by an image sensor); wherein a viewing direction of the endoscope is not parallel to a longitudinal axis of the distal end of the shaft of the endoscope ([0061] viewing direction 19 of the endoscope 10 is not parallel to the longitudinal axis 18).  Claims 2, 3, 6-11 and 15-18 are dependents from claim 13 and similarly allowable over prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5573493 A		Sauer; Jude S. et al.
US 5327283 A		Zobel; Jurgen
Sauer et al. (US 5573493) disclose an endoscopic sheath for protecting and/or changing an angle of view of an endoscope. The sheath has a distal portion configured to engage a distalmost portion of an endoscope imaging optics. The distal portion houses structure for changing the angle of view of an endoscope. The distal portion may additionally house structure for changing the angle of illumination of an illumination portion of an endoscope.  (See figures and summary).
Zobel (US 5327283) discloses an endoscope optical system has an objective with an object-side negative lens cluster. (See figures and summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                             

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795